Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 10/24/22 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al (US2018/0370862; hereafter Kirby) in view of Gold et al (US2017/0130313; hereafter Gold){US 2011/0027470; hereafter Kirby470 relied upon only as evidence for claim 3}..

Claim 1: Kirby teaches a method comprising: 
depositing a plurality of particles on a ceramic or ceramic matrix composite (CMC) substrate to form a barrier coating on the ceramic or CMC substrate (see, for example, abstract, [0004], [0009], [0077-0082]), the plurality of particles including a rare earth (RE) disilicate material and a second material (such as at least one of SiO2, CaO, Ln2O3, alkaline earth oxide, silicate glass, etc) (see, for example, [0029-0030],[0078-0082]), 
wherein the barrier coating includes a first domain including the disilicate material (refractory phase) and a second phase (silicon-containing glass phase for breathable grain boundary phase), the second phase being disposed at grain boundaries, splat boundaries (such as when applied via plasma spray), or both of the barrier coating (see, for example, abstract, [0009], [0063], [0081-82]).
Kirby does not explicitly teach wherein the RE disilicate is a silica rich material that includes excess silica compared to a stoichiometric RE disilicate material, nor wherein the RE disilicate of the first domain similarly includes the silica rich RE disilicate material.  Gold similarly teaches a method of forming RE silicate barrier coatings on ceramic and CMC substrates (See, for example, abstract, [0003], [0015]).  Gold teaches preparing silica-rich disilicate barrier coatings, furhter wherein the disilicate barrier coating should be prepared silica rich to facilitate formation of the EBC and tailor its composition, as well as compensate for loss due to volatilization (see, for example, [0027-0028]).   Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the starting RE disilicate as a silica rich material that includes excess silica compared to a stoichiometric RE disilicate material, further wherein the RE disilicate of the first domain similarly includes the silica rich RE disilicate material as the preparation of the material as silica rich would predictably facilitate formation of the EBC, allow improved tailorabilty of the resulting composition, and combat loss due to volatilization. 
Claim 2: Kirby in view of Gold teach the method of claim 1 and further teach wherein the second phase is formed by interaction of the second material with at least a portion of the excess silica of the silica-rich RE disilicate material (See, for example, [0078-0082] of Kirby and the combination with Gold above wherein excess silica is present, and wherein silica is taught as a reactant to produce the silicon-containing glass phase).
Claim 3: Kirby further teaches wherein a second material is CaO (see, for example. [[0079-0082]; alternatively Gold teaches additives such as rare earth oxide, alumina, aluminosilicate, alkaline earth oxide, Tio2, etc can predictably be added to modify one or more desired properties of the barrier coating) (see, for example, [0029], [0037]) ({Kirby470} evidences that various oxides including Al, Ti, rare earth, and alkaline earth oxides serve as sintering aids for rare earth disilicates (see, for example, abstract, [0048]), thus they would predictably serve to increase density with respect to compositions without).
Claim  4, Kirby further teaches wherein the barrier coating comprises the first domain and between 10 vol% and 65 vol% of the second phase (see, for example, [0063], claim5).  Although such a range is not explicitly less than 30 Vol %, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a Vol% within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Claim 5: Kirby further teaches prior to depositing the plurality of particles, forming a bond layer (such as silica scale, or alternatively wherein the EBC system comprises a plurality of layers of the glass phase (alone or in combination with the refractory phase, an initial layer is interpreted as the bond layer) on the ceramic or CMC substrate, wherein depositing the plurality of particles comprises depositing the plurality of particles on the bond layer (see, for example, [0059], [0066],[0070], [0078-0084]).
Claim 6: Kirby further teaches wherein a thermally grown oxide (TGO) layer (silica scale) is between the ceramic or CMC substrate and the barrier layer or between an optional bond layer and the barrier layer, wherein a cation from the second material is configured to be incorporated into the TGO layer to reduce a permeability of the TGO layer to oxidants compared to the TGO layer without the cation from the second material incorporated (see, for example, Kirby further teaches addition of CaO; and the ability of the grain boundary phase to interact with the silica scale (see, for example. [0065-66], [0079-0082]); alternatively Gold teaches additives such as rare earth oxide, alumina, aluminosilicate, alkaline earth oxide, alkaline earth aluminosilicate, Tio2, etc are added (see, for example, [0029], [0037]; although they are silent as to the cations particular ability to reduce permeability of the TGO layer to oxidants, as they are the same cations exemplified by applicant (such as Al, Ca, Ti, RE) the examiner asserts that inherently they provide the same resulting interactions (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  
Claim 7: Kirby further teaches wherein a thermally grown oxide (TGO) layer is between the ceramic or CMC substrate and the barrier layer, wherein the second material is configured to be incorporated into the TGO layer to delay a transition of the TGO layer from an amorphous phase to a crystalline phase (See, for example, [0065-0066] dissolution thereof; alternatively, Gold teaches additives such as rare earth oxide, alumina, aluminosilicate, alkaline earth oxide, alkaline earth aluminosilicate, Tio2, etc are added (see, for example, [0029], [0037]; although it is silent as to the additives particular ability to delay  transition of the TGO layer, as they are the same addtives exemplified by applicant (such as Al, Ca, Ti, RE) the examiner asserts that inherently they provide the same resulting interactions (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  
Claim 8: Kirby further teaches wherein a second material is CaO (see, for example. [[0079-0082]; alternatively Gold teaches additives such as rare earth oxide, alumina, aluminosilicate, alkaline earth oxide, alkaline earth aluminosilicate, Tio2, etc can predictably be added to modify one or more desired properties of the barrier coating) (see, for example, [0029], [0037]). 
Claim 9: Kirby further teaches wherein the deposition of the plurality of particles composition includes at least one of suspension plasma spray process using liquid suspension composition including the plurality of particles or an air plasma spray process (see, for example, [0078-82]).
Claim 10: Kirby further teaches forming at least one environmental barrier coating layer on the barrier coating (see, for example, [0070], [0084]).
Claim 11: Kirby further teaches wherein depositing the plurality of particles on the ceramic or CMC substrate to form the barrier coating on the ceramic or CMC substrate comprises depositing the plurality of particles directly on the ceramic or CMC substrate to form the barrier coating directly on the ceramic or CMC substrate (see, for example, [0009],[0021]).
Claim 12: Kirby further teaches prior to depositing the plurality of particles, forming an EBC layer on the ceramic or CMC substrate (such as wherein the deposited system comprises a plurality of layers of the glass phase (alone or in combination with the refractory phase), wherein initial deposited layer(s) is/ are interpreted as the EBC and some portion of subsequently applied portions / layers as the plurality of particles) (see, for example, [0059], [0066],[0070], [0078-0084]).
Claim 13: The method of claim 1, wherein the second phase includes a silicate phase (silicate glass) formed by reaction of the second material with a least a portion of the excess silica ((See, for example, [0078-0082] of Kirby and the combination with Gold (claim 1 above) wherein excess silica is present, and wherein silica is taught as a reactant to produce the silicon-containing rare earth silicate glass phase).
Claim 14: Kirby in view of Gold teach the method of claim 1 above and further wherein the plurality of particles includes a first plurality of silica-rich rare earth (RE) disilicate particles and a second plurality of particles including the second material (See, for example, rejection of claim 1 above and Kirby [0078-82]). 
Claim 16: Kirby further teaches wherein the second phase includes at least one of an amorphous phase (silicate glass) (See, for example, abstract).
Claim 17: Kirby in view of Gold teach the method of claim 1 above and further teach wherein the plurality of particles includes a third material, wherein the barrier coating includes a third domain at the at least one of grain boundaries or splat boundaries of the barrier coating, the third domain including a phase formed by interaction of the third material with at least a portion of the excess silica of the silica-rich RE disilicate material (for purposes of applying the art a portion of the second material / second phase is interpreted as the third material / third domain).
Claim 18: Kirby further teaches wherein wherein the silica-rich RE disilicate material is a single cation RE disilicate material (such as Yb2Si2O7) (see, for example, [0079-81]).
Claim 19. Kirby further teaches wherein the deposition of the feedstock composition includes depositing the feedstock composition via thermal spray process (See, for example, [0081-0082]).

Claim(s) 3 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kirby in view of Gold as applied to claim 1 above, and further in view of Kirby470.
Claim 3: Kirby further teaches wherein a second material is CaO (see, for example. [[0079-0082]; alternatively Gold teaches additives such as rare earth oxide, alumina, aluminosilicate, alkaline earth oxide, Tio2, etc can predictably be added to modify one or more desired properties of the barrier coating) (see, for example, [0029], [0037]).  Kirby and Gold are silent as to such additives functioning as a sintering aid for the barrier layer.   Kirby470 is similarly directed to the formation of rare earth disilicate barrier coatings (See, for example, abstract).  Kirby470 further teaches that various oxides including Al, Ti, rare earth, and alkaline earth oxides can be incorporated within the coating composition to serve as sintering aids for the rare earth disilicates lowering the sintering temperature and enhancing densification (see, for example, abstract, [0017] [0048]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a sintering aid as a second material as it would predictably lower the sintering temperature and enhancing densification of the RE disilicate coating.  The sintering aid would predictably serve to increase density with respect to compositions without it.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirby in view of Gold as applied to claim 1 above, and further in view of Kirby et al (US2010/0159150; hereafter Kirby150).
Claim 15: Kirby in view of Gold teach the method of claim 1 above wherein Kirby desires the formation of grains of refractory phase (RE disilicate) and a grain boundary phase (second material / glass phase) (See rejection of claim 1 above and [0063]).  But they do not teach the plurality of particles includes a plurality of core shell particles, the core shell particles including a core including the silica-rich rare earth (RE) disilicate material and a shell including the second material. Kirby150 teaches a method of forming barrier coatings comprising RE disilicates as well as barrier coatings possessing architectures comprising grain phases with distinct grain boundary phases there between (See, for example, abstract, [0011], [0031-33]).  Kirby150 further teaches wherein the grain boundary phase architecture can predictably be achieved by coating particles of the grain phase with the composition of the grain boundary phase prior to deposition (see, for example, [0033]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a plurality of core shell particles, the core shell particles including a core including the silica-rich rare earth (RE) disilicate material and a shell including the second material as such a particle would predictably aid in formation of the grain phase / grain boundary phase desired by primary reference Kirby.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712